                                                                                                                                                                d"'J-
.:."··,   •    ,a;.
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                   v.                                     (For Offenses Committed On or After November 1, 1987)



                                      Andres Tellez-Garcia                                Case Number: 3:19-mj-22204

                                                                                          Robert C Sc


              REGISTRATION NO. 85497298
              THE DEFENDANT:
               1251 pleaded guilty to count(s) _.:l~of~C::::o~m~pl~a~in~t----------~--e:tiiiiftiS".iimi'OO~ew~-t-
               D was found guilty to count(s)                                        SOUTHoR~ tJISTRicr Cle CALIFOl'1NIA
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                           Count Number(s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

               D The defendant has been fo11nd not guilty on count(s)
                                                                                       -------------------
               0 Count( s)                                                                 dismissed on the motion of the United States.
                                 -------~---~-----~


                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                            ~     TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

               1251 Assessment: $10 WAIVED 1251 Fine: WAIVED
               1251 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                             charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, May 31, 2019
                                                                                        Date of Imposition of Sentence

                                  ./,,../
              Received ~o                                                               Jvlicfiae{J. Seng
                            ··~ou=s=M~------
                                                                                        HONORABLE MICHAEL J. SENG
                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                     3:19-mj-22204
